Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 In the claims a the scope, metes and bounds of a custodial account is vague and indefinite.

Claim Rejections - 35 USC § 101

Claims  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

Classes of Invention


The claims are directed to method, apparatus and computer readable medium. 
 
Abstract Idea of Representative Claim

The abstract idea is directed to allocating funds between accounts. The abstract idea includes the following steps.
   
Receiving funds from a payment source, the funds being for the benefit of one or more
third parties;

Distributing, automatically, the received funds to one or more custodial accounts
associated with each of the one or more third parties;

Allocating, automatically, the distributed funds from the one or more custodial accounts
associated with each of the one or more third parties, to one or more custodial accounts
associated with at least one partner, wherein the allocation of the distribute funds is based on
instructions previously received from one or more of the third parties; and

Transferring, automatically, the allocated funds to a separate banking institution based on
previously received instructions the at least one partner.

The Judicial Exception 
 
Second, under "Step2A Prong 1," the examination evaluates "whether the claim recites a judicial exception, i.e., an abstract idea, a law of nature, or a natural phenomenon." 2019 Guidance 54; see Alice, 573 U.S. at 216 (2014);3 Bilski, 561 U.S. at 601-602.4.   Each of steps 1-4 are directed to the judicial exception 
 Limitations 1-4  are a class of  payment transactions. Payment transactions are a fundamental business practice and can be seen as an abstract idea when recited at a high level of generality as in claim 1

As to dependent limitations, 
 
 wherein the distributing of the received funds to one or more custodial accounts comprises:
Aggregating and formatting payroll instructions; Processing the payroll instructions; and Deducting funds from the funds received from the payment source,  from the one or more custodial accounts associated with each of the one or more third parties, to one or more custodial accounts associated with at least one partner, wherein the allocation of the distribute funds is based on instructions previously received from one or more of the third parties; and transferring, automatically, the allocated funds to a separate banking institution based on previously received instructions the at least one partner,  these limitations are further examples of fundamental business activities. When considered collectively and under the broadest reasonable interpretation, the limitations of the claims recite a way of using a generic processor to process a fund disbursement transaction by collecting and
analyzing data and communicating results based on that analyses.   This is


As to generating and  sending a receipt file showing the deducted funds, this is a post solution activity.


 2019 Guidance Step 2A Prong 2

 Having determined that claim 1 recites an abstract idea, the examination proceeds to "Step2A Prong 2" of the 2019 Guidance, which requires that the evaluation of whether "the claim as a whole integrates the recited judicial exception into a practical application of the exception." 2019 Guidance 54. exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort.
 
The Specification provides no indication  that the operations recited in the claims require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any asserted inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.
 

The additional elements include the following additional elements* (with respect to claim 7) are the following: *claims 1-3  comprise no additional elements and no further analysis is required. 

a storage device storing network data associated with a target network and a background
network; and

a processor encoded with instructions to execute a method of automatic distribution of
payments, the instructions comprising:

 


2019 Guidance Step 2B

The examination next looked to determine whether any of the additional  element, alone or in combination with others, provides an "inventive concept," i.e., whether the additional elements beyond the abstract idea, individually and in combination, amount to "significantly more" than the abstract idea itself to make the claimed invention patent eligible. 2019 Guidance 56; see Alice, 573 U.S. at 217-218. According to the 2019 Guidance, "[adding] a specific limitation or combination of limitations that are not well- understood, routine, conventional activity in the field" may indicate an inventive concept is present.

 The examiner finds that the claims append  well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality" typically indicates an inventive concept is absent.  
See Specification at:
  

[0034]       FIG. 6 illustrates an example computing environment 600 with an example 
computer device 605 suitable for use in some example implementations. Computing device 605 in computing environment 600 can include one or more processing units, cores, or processors 610, memory 615 (e.g., RAM, ROM, and/or the like), internal storage 620 (e.g., magnetic, optical, solid state storage, and/or organic), and/or I/O interface 625, any of which can be coupled on a communication mechanism or bus 630 for communicating information or embedded in the computing device 605.

As to the combination of steps, in the order claimed, the inventive concept under step two of the Mayo/Alice framework cannot be the abstract idea itself: “It is clear from Mayo that the ‘inventive concept’ cannot be the abstract idea itself, an Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018) (“Berkheimer”)] . . . leave[s] untouched the numerous cases from this court which have held
claims ineligible because the only alleged ‘inventive concept’ is the abstract idea.” Berkheimer v. HP Inc., 890 F.3d 1369, 1374 (Fed. Cir. 2018) . 
Here the  claimed generic components operate in their ordinary and conventional capacities to perform the well-understood, routine, and conventional functions of receiving data, determining data, generating data  in response to the determining, and communicating data based on the results
of the determinations.  Thus, the representative claim and the dependent claim which do not introduce additional elements beyond the abstract idea and patent ineligible. 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)2 as being anticipated  by Rowen US Patent Pub 20030187694.


 The reference teaches a computer assisted method of automatic distribution of payments, the method comprising:

At claims 1,4,7 Receiving funds from a payment source, the funds being for the benefit of one or more third parties (See , [0025] The MITF consists of multiple individual allocations called Medical Investment Accounts (MIA) which are allocated to individual End Users. The sum total of the MIA allocations equals the MITF total.

Distributing, automatically, the received funds to one or more custodial accounts associated with each of the one or more third parties[0025] The MITF consists of multiple individual allocations called Medical Investment Accounts (MIA) which are allocated to individual End Users. The sum total of the MIA allocations equals the MITF total. ;

Allocating, automatically, the distributed funds from the one or more custodial accounts associated with each of the one or more third parties, to one or more custodial accounts associated with at least one partner, wherein the allocation of the distribute funds is based on instructions previously received from 

Transferring, automatically, the allocated funds to a separate banking institution based on previously received instructions the at least one partner .(See figure 9 at 176)

As to clams 2,5,8 The method of claim 1, wherein the distributing of the received funds to one or more custodial accounts comprises:

Aggregating and formatting payroll instructions (Figure 9);

Processing the payroll instructions (Figure 9); and

Deducting funds from the funds received from the payment source (See figure 9 at 178).

As to claims 3,6,9. The method of claim 2, further comprising:
 Generating and sending a receipt file showing the deducted funds (See Figure 14, where the a receipt is broadly constructed to be the payment history.
 
[0025] The MITF consists of multiple individual allocations called Medical Investment Accounts (MIA) which are allocated to individual End Users. The sum total of the MIA allocations equals the MITF total.

[0026] Each year, during the Plan Sponsor's benefit enrollment period, End Users are granted the option of retaining the allocation in their MIA for direct use against future medical expenses, or of "buying up" 

    PNG
    media_image1.png
    593
    524
    media_image1.png
    Greyscale


There are no rejections under other paragraphs. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753. The examiner can normally be reached Monday - Thursday 10AM-8PM PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson  can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /RICHARD C WEISBERGER/ Primary Examiner, Art Unit 3698